



Exhibit 10.2


May 5, 2016


<first_name> <last_name>
Board of Directors
BWX Technologies Inc.


RE: 2016 Director Equity Grant
    
[The following paragraph is applicable to those directors using the electronic
grant acceptance via Schwab.]


By accepting your grant online through the Schwab Equity Award Center, you agree
that these incentives are granted under and governed by the terms and conditions
of the 2010 Long-Term Incentive Plan of BWX Technologies, Inc. (as amended and
restated to date, the “Plan”), and this 2016 Director Equity Grant Agreement,
which is included in the online acceptance process. A copy of the Plan and the
Prospectus relating to the stock issued under the Plan can be found at
http://equityawardcenter.schwab.com under the “At a Glance/My Company Info” tab
in your Schwab account. The Plan and Prospectus are incorporated by reference
and made a part of the terms and conditions of your award. If you would like to
receive a copy of either the Plan or Prospectus, please contact __________ at
__________ or _____________.
 
******************************************************************************************************


In accordance with the Non-Employee Director Compensation Program approved by
the Board of Directors of BWX Technologies, Inc. (“BWXT”), you received a grant
(the “Grant”) of [            ] Restricted Stock Units (“RSUs”) under the 2010
Long-Term Incentive Plan of BWXT (as amended to date, the “Plan”) on May 5, 2016
(the “Grant Date”).


Grant of RSUs. You have been granted the number of RSUs indicated above. Each
RSU represents a right to receive a share of BWXT common stock on the last day
of the vesting period, which for this Grant is the same day as the Grant Date
(the “Vesting Date”).


Settlement of RSUs. RSUs will be settled in shares of BWXT common stock as soon
as administratively practicable, but in no event later than 30 days, following
the Settlement Date. For purposes hereof, “Settlement Date” means either: (a)
the Vesting Date or (b) in the event you made a permitted deferral election
pursuant to the Plan with respect to this Grant, the date(s) of the applicable
distribution event in accordance with such deferral election.


Dividend, Voting Rights and Other Rights. You shall have no rights of ownership
in the shares of BWXT common stock underlying the RSUs and shall have no right
to vote such shares until the date on which the shares are transferred to you
pursuant hereto. To the extent that cash dividends are otherwise paid with
respect to shares of BWXT common stock, dividend equivalents will be credited
with respect to the shares underlying the RSUs and shall be deferred (with no
earnings accruing) until and paid at the same time the underlying shares are
transferred to you.


Tax Consequences. BWXT has been advised that for U.S. federal income tax
purposes, as of the Settlement Date, you will be deemed to have received
compensation taxable as ordinary income equal to the Fair Market Value of the
shares on the Settlement Date. You are solely responsible for the taxes
associated with the Grant and you should consult with and rely on your own tax
advisor, accountant or legal advisor as to the tax consequences to you of this
Grant, including settlement.


Securities and Exchange Commission Requirements. Because you are a Section 16
insider, this Grant must be reported on a Form 4 before the end of the second
(2nd) business day following the Grant Date. You are also subject to Rule 144.
This Rule is applicable only when the shares are sold, so you need not take any
action under Rule 144 at this time.


Other Information. If you have any questions concerning the aforementioned,
please do not hesitate to contact __________ at ____________.


[A signature block will be added for those directors not utilizing electronic
grant acceptance via Schwab]





